 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          DSG LOGISTICS, LLC,                           CASE NO. C19-0720JLR-JRC

11                               Plaintiff,               ORDER OF REFERENCE
                   v.
12
            ROCHA, INC,
13
                                 Defendant.
14

15          This action is assigned to the Honorable James L. Robart, United States District

16   Judge. (Min. Order (Dkt. # 10).) All future documents filed in this case must bear the

17   cause number C19-0720JLR-JRC. The court has reviewed the files and records herein

18   and determined that certain pretrial matters are appropriate to refer to a Magistrate Judge

19   as described below.

20          Pursuant to 28 U.S.C. § 636(b)(1)(A) and Local Rule MJR 3, the court hereby

21   refers to Magistrate Judge J. Richard Creatura all motions related to discovery disputes,

22   including but not limited to motions to compel discovery, motions for a protective order


     ORDER - 1
 1   related to discovery, and motions related to issues of privilege. See 28 U.S.C.

 2   § 636(b)(1)(A); Local Rules W.D. Wash. MJR 3(a). Federal Rule of Civil Procedure

 3   72(a) governs any objections to Magistrate Judge Creatura’s rulings concerning the

 4   above-described discovery motions. See Fed. R. Civ. P. 72(a); Local Rules W.D. Wash.

 5   MJR 3(b).

 6          Pursuant to 28 U.S.C. § 636(b)(1)(B) and (C) and Local Rule MJR 4, the court

 7   also hereby refers to Magistrate Judge Creatura for preparation of a report and

 8   recommendation all motions (1) for a temporary restraining order pursuant to Federal

 9   Rule of Civil Procedure 65(b); (2) for judgment on the pleadings pursuant to Federal Rule

10   of Civil Procedure 12(c); (3) to dismiss pursuant to Federal Rule of Civil Procedure

11   12(b); and (4) for a default judgment pursuant to Federal Rule of Civil Procedure 55(b).

12   See 28 U.S.C. § 636(b)(1)(B); Local Rules W.D. Wash. MJR(a)(3). Federal Rule of Civil

13   Procedure 72(b) governs any further proceedings in this court after Magistrate Judge

14   Creatura files a report and recommendation. See Fed. R. Civ. P. 72(b); Local Rules W.D.

15   Wash. MJR 4(c).

16          Accordingly, the court ORDERS that the above-entitled action is referred to

17   Magistrate Judge Creatura for the specific purposes and types of motions described

18   herein. The court further DIRECTS and EMPOWERS Magistrate Judge Creatura to

19   //

20   //

21   //

22   //


     ORDER - 2
 1   conduct hearings and make further necessary orders consistent with 28 U.S.C. § 636, the

 2   local rules, and this order.

 3          Dated this 8th day of July, 2019.

 4

 5                                                  A
                                                    JAMES L. ROBART
 6
                                                    United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 3
